              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00249-MR
              BANKRUPTCY CASE NO. 4:15-bk-40251


IN RE:                           )
                                 )
DOUGLAS SALATHA MILLER           )
MYRA SALMON MILLER,              )
              Debtors,           )
                                 )
________________________________ )                    ORDER
                                 )
CHRIS S. MILLER,                 )
              Appellant,         )
                                 )
          vs.                    )
                                 )
STEVEN G. TATE                   )
              Appellee.          )
                                 )
________________________________ )

      THIS MATTER is before the Court on the Appellant’s “Response to

Court Order” [Doc. 4].

I.    PROCEDURAL BACKGROUND

      The Appellant Chris S. Miller (“Appellant”) filed his Notice of Appeal

from Bankruptcy Case No. 15-40251 on August 31, 2018. [Doc. 1]. On

October 1, 2018, the Bankruptcy Court filed a Memorandum with this Court

advising that the Appellant had failed to file the designation of the items to

be included in the record on appeal and a statement of the issues on appeal.
[Doc. 2]. On November 7, 2018, the Court entered a Show Cause Order

directing the Appellant to show cause why this appeal should not be

dismissed due to his failure to file such items in a timely manner. [Doc. 3].

On November 16, 2018, the Court received the present Response from the

Appellant. [Doc. 4].

II.   DISCUSSION

      Rule 8009 of the Federal Rules of Bankruptcy Procedure provides that

an appellant “must file with the bankruptcy clerk and serve on the appellee a

designation of the items to be included in the record on appeal and a

statement of the issues to be presented.” Fed. R. Bankr. P. 8009(a)(1)(A).

The designation and statement must be filed within 14 days after the

appellant files a notice of appeal. Fed. R. Bankr. P. 8009(a)(1)(B). Rule

8003 of the Federal Rules of Bankruptcy Procedure provides that “[a]n

appellant’s failure to take any step other than the timely filing of a notice of

an appeal does not affect the validity of the appeal, but is ground only for the

district court ... to act as it considers appropriate, including dismissing the

appeal.” Fed. R. Bank. P. 8003(a)(2). Therefore, failure to file the required

designation of record or statement of issues can warrant dismissal of a

bankruptcy appeal. See In re Weiss, 111 F.3d 1159, 1173 (4th Cir. 1997).




                                       2
      Before dismissing an appeal pursuant to Rule 8003(a)(2), the Court

must take at least one of the following steps:

            (1) make a finding of bad faith or negligence; (2) give
            the appellant notice and an opportunity to explain the
            delay; (3) consider whether the delay had any
            possible prejudicial effect on the other parties; or (4)
            indicate that it considered the impact of the sanction
            and available alternatives.

In re SPR Corp., 45 F.3d 70, 72 (4th Cir. 1995) (quoting In re Serra Builders,

Inc., 970 F.2d 1309, 1311 (4th Cir. 1992)) (footnote omitted). The Fourth

Circuit has cautioned that “the sanction of dismissal for failure to comply with

a non-jurisdictional, procedural guideline ... [is] a harsh sanction which a

district court must not impose lightly.” Serra Builders, 970 F.2d at 1311.

“Nonetheless, it is clear from existing precedent that an appellant’s failure to

comply with procedural requirements may lead to dismissal of an appeal.”

Gallaher v. Largen, No. 7:16CV00560, 2017 WL 57884, at *1 (W.D. Va. Jan.

3, 2017).

      Here, the Court provided the Appellant notice and an opportunity to

explain his failure to file the necessary items on appeal. The Appellant,

however, has failed to demonstrate good cause for his failure to do so. In

his Response, the Appellant fails entirely to address why he has failed to file

a statement of issues on appeal. The Appellant acknowledges that he used

a copy of the Federal Rules of Bankruptcy Procedure in prosecuting his case.
                                       3
Those Rules dictate that the burden is on the Appellant to file his statement

of issues within fourteen days of giving notice of appeal. The Appellant offers

no explanation for why he did not follow this basic requirement. As for the

designation of items to be included in the record on appeal, the Appellant

concedes that he has not filed any such designation but argues that “[a]ny

documents this court may need or request from the Appellant is already in

the case file of this case because Appellant already used them in past

motions, petitions, and so forth.” [Doc. 4 at 2]. Of course, the designation of

documents is calculated to reduce the appellate record to those documents

that are on file to the few that are germane to the appeal. The Appellant’s

flippant response shows his cavalier disregard for this important procedural

step. The Appellant appears to blame his failure to file such items on the

fact that he “is a layman of law and [has] a very limited knowledge of said

law and language.” [Id.]. While the Court appreciates the fact that the

Appellant is not a lawyer, the requirements of filing a statement of issues and

a designation of documents to be considered on appeal are not onerous.

Moreover, such filings are essential to presenting the salient issues and facts

to the Court for review.

      As the Appellant has failed to file a designation of record and a

statement of issues, and has not shown good cause for his failure to do so,

                                      4
the Court concludes in the exercise of its discretion that his appeal must be

dismissed.

     IT IS, THEREFORE, ORDERED that this appeal is DISMISSED.

     IT IS SO ORDERED.          Signed: December 19, 2018




                                       5
